DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a system for generating a beam of charged particles comprising a target and electromagnetic radiation sources configured to produce an electromagnetic beam for determining orientation data of a target at a first energy, and to produce a particle-generating beam for producing a beam of charged particles at a second energy larger than a first energy, and a sensor for measuring a signal resulting from an interaction of the probe beam and the target, wherein the processor is configured to receive feedback from the sensor and change the relative orientation between the particle-generating beam and the target.
In the prior art, producing a charged beam from a target using an electromagnetic radiation beam is taught by Hatakeyama (WO 2016143450 A1), Sako (JP 2016162692 A), Zigler (US 9,236,215 A), and Shin (US 20150123009 A1), but they do not teach using a sensor beam with a lower energy than the particle generation beam to determine orientation data of the target and change the relative orientation between the particle generation beam and the target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881